DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “wherein the extracting the detection frame feature of the detection frame encircling the object in the image comprises: obtaining a plurality of detection frames encircling the object in the image by using a faster-region convolutional neural network; determining at least one detection frame according to a difference between the object encircled by the plurality of detection frames and a background of the image; extracting at least one detection frame sub-feature according to the at least one detection frame; and obtaining the detection frame feature according to the at least one detection frame sub-feature”.
At best, Chen (US 20170124432) teaches in ¶53-55 a LSTM model is employed to generate a dense question embedding to characterize the semantic meaning of questions; image feature extraction; ¶41-45 a question-guided attention map, m, reflecting the image regions queried by the question, is generated from each image-question pair using a configurable convolutional neural network; question-guided attention map focuses on the regions asked by questions.
At best, He et al (US Patent 10997223 B2) teaches in col 26 lines 17-46 “In this example, the query is "what is next to the chair on the empty beach?" and the answer is umbrella 1002” and “As shown, image regions depicting the umbrella 1002 and the chair 1004 have such scalar values, indicating those image regions are relevant to the query (relevance being defined by the trained computational models).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669